


Exhibit 10.31

 

EMPLOYMENT AGREEMENT AMENDMENT

 

THIS EMPLOYMENT AGREEMENT AMENDMENT (the “Amendment”) is made this 16th day of
October, 2008, by and between MTR Gaming Group, Inc, (“MTR” or the “Company”),
and David Hughes (“Executive”).

 

WHEREAS, MTR and Executive entered into an Employment Agreement on May 15, 2008
(the “Agreement”).

 

WHEREAS, the parties desire to amend the Agreement in the form of this
Amendment.

 

NOW, THEREFORE, the undersigned, in consideration of the promises, covenants and
agreements contained herein, does hereby agree as follows:

 

1.             Amendments.

 

a.             Subsection (b) of Section 3 of the Agreement is hereby amended in
its entirety to read as follows:

 

(b)           Discretionary Cash Bonus. Executive shall be entitled to periodic
cash bonuses of a minimum of 25% of base salary, payable on January 1 of each
year of the Term with the ability to earn additional discretionary bonuses at
the sole discretion of the Company’s Compensation Committee.

 

b.             Subsection (c) of Section 4 of the Agreement is hereby amended in
its entirety to read as follows:

 

(c)           In the event Executive is discharged by the Company other than for
the reasons set forth in Section 4(b) above, Executive shall have no further
obligations or duties under this Agreement (except as set forth in Section 5).
In the event of termination of the Period of Employment pursuant to the
preceding sentence, unless such termination is in connection with a change in
control of the Company or a sale of all or substantially all of the assets of
MTR (individually or collectively, a “Change in Control”) (in which case
Executive’s severance will be as set forth below in this subsection (c)), in
consideration for Executive or his beneficiaries releasing the Company from any
claims, damages or causes of action, the Company shall continue to pay Executive
the entire compensation otherwise payable to him/her under the provisions of
Section 3 hereof for the otherwise remaining Period of Employment but not less
than one year of base pay salary as defined in Section 3(a) without any duty on
the part of Executive to mitigate such payments; provided, however, that if
Executive should die prior to the end of such period, the provisions of
Section 4(b) hereof shall be applicable as though Executive’s employment
hereunder had not

 

--------------------------------------------------------------------------------


 

been so terminated. In the event of a Change in Control, then the Company shall
pay Executive severance in an amount of two years of base salary as defined in
Section 3(a), without any duty on the part of the Executive to mitigate such
payments, in consideration for a mutual release from any further obligations of
either party hereunder. The payment for Change in Control would be payable in
two equal installments with the first installment paid upon an executed
agreement resulting in a change in control of MTR and the second installment
paid at or prior to closing. If the new CEO of MTR, Robert Griffin, ceases to
serve as CEO of MTR, Executive’s reporting line of authority is changed such
that Executive no longer reports directly to the CEO or Executive’s level of
authority is materially diminished, then Executive shall have the right to
notify the Company’s Board of Directors of such and if such is not cured within
ten (l0) business days, Executive, upon 90 days’ written notice (which notice
the Company may waive or reduce at its sole discretion), shall have the right to
resign from his employment with the Company, thereby terminating the Agreement
and shall be immediately entitled to severance amounting to one times his base
salary as described in Section 3(a) of the Agreement, provided Executive or his
beneficiaries release the Company from any claims, damages or causes of action.
In the event of such resignation, MTR shall have no further obligation to
Executive.

 

2.             Binding Effect. This Amendment shall be binding upon, and shall
inure to the benefit of, the parties hereto and any other party to the Agreement
and MTR’s respective successors and assigns.

 

3.             Agreement in Effect. Except as hereby amended, the Agreement
shall remain in full force and effect.

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be fully
executed as of the day and year first above written.

 

 

MTR Gaming Group, Inc.

 

 

 

 

 

By:

\s\ D. Duffy

 

Its:

Director – Chairman
Compensation Committee

 

 

 

 

 

\s\ David Hughes

 

David Hughes

 

2

--------------------------------------------------------------------------------
